        Case 1:20-cr-00362-KPF Document 23 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                          20 Cr. 362 (KPF)
                      -v.-
MARK PUTNAM,                                                  ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward. On

November 18, 2020, the parties informed the Court that they wished to proceed

to trial during the week of June 7, 2021. (See Dkt. #21). The Court

accordingly ordered that trial would commence on that date (Dkt. #22), and

proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for June 1, 2021. The case must be trial-ready for

that date.   The case is first on the list for jury trials for that day. This means

that the Clerk’s Office has scheduled two back-up cases for the June 1, 2021

trial date. If the case cannot proceed on the scheduled date, the parties must
         Case 1:20-cr-00362-KPF Document 23 Filed 03/01/21 Page 2 of 2




notify the Court as soon as possible so that the Clerk’s Office may allocate that

trial date to one of the back-up cases.

       The Court previously entered a schedule for pretrial submissions,

pursuant to which any revised or supplemental jury charge request, proposed

voire dire questions, and motions in limine will be due May 10, 2021; and any

opposition papers to motions in limine will be due May 17, 2021. (See Dkt.

#22). A final pretrial conference is scheduled for May 25, 2021, at 2:00 p.m.

(See id.).

       SO ORDERED.

Dated:       March 1, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                          2
